IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                           AT JACKSON

                      JANUARY SESSION, 1997

                                                           FILED
DARN ELL G ENT RY,         )   C.C.A. NO. 02C01-9604-CC-00115
                           )                           April 23, 1997
     Appe llant,           )
                           )   GIBSON COUNTY               Cecil Crowson, Jr.
                                                           Appellate C ourt Clerk
V.                         )
                           )   HON. DICK JERMAN, JR., JUDGE
STATE OF TENNESSEE,        )
                           )
     Appellee.             )   (DENIAL OF MOTION TO CORRECT)


               ON APPEAL FROM THE JUDGMENT OF THE
                CRIMINAL COURT OF GIBSON COUNTY


FOR THE APPELLANT:             FOR THE APPELLEE:

DARNELL GENTRY, PRO SE         CHARLES W. BURSON
N.C.S.C. #144927               Attorney General & Reporter
7466 Centennial Blvd.
Nashville, TN 37209-1052       CLINT ON J. M ORG AN
                               Assistant Attorney General
                               450 Jam es Robe rtson Parkw ay
                               Nashville, TN 37243-0493

                               CLAYBURN PEEPLES
                               District Attorney General
                               110 South College Street
                               Suite 200
                               Trenton, TN 38382



OPINION FILED ________________________

AFFIRMED

THOMAS T. WOODALL, JUDGE
                                  OPINION

       The Appellant appeals as of right from the trial court’s denial of his pro se

Motion to Correct Illegal Sentence. The Appellant pled guilty to second degree

murder in the Gibson County Criminal Court. He was sentenced to forty (40)

years as a Stand ard Range I offen der. The Appellant argues that this sentence

is illegal. We affirm the trial court’s denial of the Appellant’s motion.



       The Appe llant ha s previo usly presented a petition for post-conviction relief

to the trial c ourt, w hich w as de nied. H e uns ucce ssfully a ppea led this denia l to

our court. Darne ll Gentry v. S tate, No. 02C 01-930 4-CC -00052 , Gibson Coun ty

(Tenn. Crim. App., Jackson, filed Jun. 29, 1994). The issue in the case sub

judice was a rgued in the A ppella nt’s po st-con viction a ppea l. This court held that

Appe llant’s sentence was not an illegal sentence. Our supreme court denied the

Appellant’s application to appeal this decision on October 3, 1994.



       When an issue is determined in a prior appeal in the same case, the

decision becomes the law of the case, precluding the issue’s relitigation, so long

as the prior de cision is no t clearly erron eous. State v. Delk , 692 S.W.2d 431, 438

(Tenn. C rim. App. 198 5).



       We agree w ith the prior h olding of th is court. Th is court sta ted:


             In his final issue, appellant contends that his sentence of 40
       years is an illegal sentence because it is outside the range of
       punishment for a Range I offender convicted of a Class A felony.
       The presen t case is sim ilar to that of State v. Terry, 755 S.W.2d 854
       (Tenn. Crim. App. 1988), in which the defendant was senten ced to

                                           -2-
         10 years a s a Ra nge I o ffende r for kidn appin g. At that time, a
         Range I offender could rece ive 2 to 6 years for the offense of
         kidnapping. This Cou rt held that the 10-year sentence, which was
         within th e pos sible statutory penalty for kidnapping was n ot illega l.
         W e further held that any irregularity as to classification or release
         eligibility was waived by a knowing and voluntary plea of guilty.
         Terry, 755 S.W.2d at 855.
                 In the presen t case , appe llant en tered in to a ple a barg ain
         agreement for a 40-year sentence as a Range I offender. Second-
         degree murder is a Class A offense and the possible range of
         punishment is 15 to 60 years. T.C .A. § 40-35-111(b)(1). Range I
         for a Class A offense is 15 to 25 years. T.C.A. § 40-35-112(a)(1).
         As in Terry, the se ntenc e app ellant re ceived is not illeg al, but rather,
         falls within the permissible statutory range of punishm ent.
         Furthermore, any irregularity as to classification was waived by
         appellan t’s guilty plea. T his issue is without m erit.



Gentry, No. 02C01-9304-CC-00052, slip. op. at 6 -7. Th is cour t’s prior decision

is not clearly erroneous as it is supported by prior court decisions.



         Therefore, this issue is without m erit. We affirm the judgment of the trial

court.



                                      ____________________________________
                                      THOMAS T. WOODALL, JUDGE



CONCUR:



___________________________________
JOE B. JONES, PRESIDING JUDGE


___________________________________
PAUL G. SUMMERS, JUDGE




                                              -3-